DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16927087 filed on 07/13/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature in claims 7, 19 – 20, “the coolant conducting region is guided axially through the slip ring.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claims 6, 15-18 are objected to because of the following: the limitation in the last line of claim 6, “a wall of the recess” should read, “a wall forming the recess” since a recess is just a space or a gap that have no walls, however, recess could be formed/bounded by walls. Claims 15-18 have the same recitation and thus the same discussion applies.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 15-18 are regarding claims    rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claims 6, 15-18 recites, “…the cooling device can comprise…”. The usage of the term “can” creates doubts if the claimed device positively comprises the claimed elements. In this case, claims 6, 15-18 requires that the cooling device can comprise at least one coolant-conducting region located within the rotor shaft. It is not clear, as the claim is written, if the cooling device, does, positively comprise the claimed at least one coolant-conducting region located within the rotor shaft. For examination purposes, the limitation is question will be interpreted as “the cooling device 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 14, 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ooki et al. (US 4334159; Hereinafter, “Ooki”) in view of Siemens (DE 1924861; Hereinafter, “Siemens”).
Regarding claim 1: Ooki discloses an electric machine (title), comprising: a stator (inherent part of the rotary electric machine, the machine will not work with no stator) and a rotor shaft (3) having a cooling device (chambers 20 and its confined 

    PNG
    media_image1.png
    761
    1027
    media_image1.png
    Greyscale

Ooki does not disclose that the slip ring is at least partially accommodated in a recess of the rotor shaft, wherein an extension section of the slip ring at least partially accommodated in the recess.
Siemens discloses (see fig. 2) that the slip ring (1) is at least partially accommodated in a recess (in which the slip ring 1 is disposed) of the rotor shaft (the annotated fig. 2 below), wherein an extension section of the slip ring (the annotated fig. 2 below) at least partially accommodated in the recess (fig. 2).

    PNG
    media_image2.png
    345
    867
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor shaft of the electrical machine of Ooki with the slip ring at least partially accommodated in a recess of the rotor shaft (by simply increasing the radial thickness of insulator 5 to partially cover the base portion, including the extension portion, of the slip ring), wherein an extension section of the slip ring at least partially accommodated in the recess as disclosed by Siemens to  provide a good mechanical connection between the slip rings and the shaft, thus increase the life and reliability of the electrical machine.
Regarding claim 2/1: Ooki in view of Siemens disclose the limitations of claim 1 and Ooki further discloses that the extension section (the annotated fig. 1 of Ooki above) of the slip ring (1) is rectangular in cross section (the annotated fig. 1 of Ooki above).
Regarding claim 3/1: Ooki in view of Siemens disclose the limitations of claim 1 and Ooki further discloses that the slip ring (1) has an L-shaped (L-shaped as seen in fig. 1) or T-shaped cross section.
Regarding claim 4/1: Ooki in view of Siemens disclose the limitations of claim 1 and Siemens further discloses that the slip ring (1) has a trapezoidal cross section (fig. 2), wherein the shorter of the parallel sides (the radially outer side) of the trapezoid forms the lateral surface of the slip ring (the radially outer surface of the slip ring 1).
Regarding claim 5/1: Ooki in view of Siemens disclose the limitations of claim 1 and Siemens further discloses that the slip ring (1) extends (the radially inner portion of the slip ring 1 extends axially) beyond the lateral surface (the radially outer surface of the slip ring) exclusively inside the recess (in which the slip ring 1 is disposed within the mold 2).
Regarding claim 7/1: Ooki in view of Siemens disclose the limitations of claim 1 and Ooki further discloses that the coolant conducting region (13) is guided axially through the slip ring (1).
Regarding claim 8/1: Ooki in view of Siemens disclose the limitations of claim 1 and Siemens further discloses that it (here, “it” is interpreted to be referring to the “electrical machine” in the preamble) has two axially spaced-apart slip rings (1) arranged on the rotor shaft (see annotated fig. 2 below), wherein the extension section extends on at least one side in the axial direction (right and left direction in fig. 2) beyond the lateral surface (the radially outer surface of the slip ring 1) in each of the slip rings (1), and wherein the slip rings (1) are arranged such that the sides (annotated fig. 2 below), on which the extension section respectively extends farther beyond the lateral surface, face away from one another (annotated fig. 2 below).

    PNG
    media_image3.png
    345
    867
    media_image3.png
    Greyscale

Regarding claim 9/2/1: Ooki in view of Siemens disclose the limitations of claim 2 and Ooki further discloses that the slip ring (1) has an L-shaped (L-shaped as seen in fig. 1) or T-shaped cross section.
Regarding claim 10/2/1: Ooki in view of Siemens disclose the limitations of claim 2 and Siemens further discloses that the slip ring (1) has a trapezoidal cross section (fig. 2), wherein the shorter of the parallel sides (the radially outer side) of the trapezoid forms the lateral surface of the slip ring (the radially outer surface of the slip ring 1).
Regarding claim 11/3/1: Ooki in view of Siemens disclose the limitations of claim 3 and Siemens further discloses that the slip ring (1) has a trapezoidal cross section (fig. 2), wherein the shorter of the parallel sides (the radially outer side) of the trapezoid forms the lateral surface of the slip ring (the radially outer surface of the slip ring 1).
Regarding claim 12/2/1: Ooki in view of Siemens disclose the limitations of claim 2 and Siemens further discloses that the slip ring (1) extends (the radially inner portion of the slip ring 1 extends axially) beyond the lateral surface (the radially outer surface of the slip ring) exclusively inside the recess (in which the slip ring 1 is disposed within the mold 2).
Regarding claim 13/3/1: Ooki in view of Siemens disclose the limitations of claim 3 and Siemens further discloses that the slip ring (1) extends (the radially inner portion of the slip ring 1 extends axially) beyond the lateral surface (the radially outer surface of the slip ring) exclusively inside the recess (in which the slip ring 1 is disposed within the mold 2).
Regarding claim 14/4/1: Ooki in view of Siemens disclose the limitations of claim 4 and Siemens further discloses that the slip ring (1) extends (the radially inner portion of the slip ring 1 extends axially) beyond the lateral surface (the radially outer surface of the slip ring) exclusively inside the recess (in which the slip ring 1 is disposed within the mold 2).
Regarding claim 19/2/1: Ooki in view of Siemens disclose the limitations of claim 2 and Ooki further discloses that the coolant conducting region (13) is guided axially through the slip ring (1).
Regarding claim 20/3/1: Ooki in view of Siemens disclose the limitations of claim 3 and Ooki further discloses that the coolant conducting region (13) is guided axially through the slip ring (1).
Claim 6, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ooki in view of Siemens as discussed above and in further view of Gensch (DD 235759; Hereinafter, “Gensch”).
Regarding claim 6/1 (as best understood): Ooki in view of Siemens disclose the limitations of claim 1 but does not disclose that the cooling device can comprise at least one coolant-conducting region located within the rotor shaft, wherein the contact element is separated from the coolant-conducting region at least by a wall of the recess.
Gensch discloses a cooling device (cooling device 6) can comprise at least one coolant-conducting region (annular chamber 3) located within the rotor shaft (1; see for example fig. 4), wherein the contact element (brushes 8) is separated from the coolant-conducting region (3) at least by a wall of the recess (i.e. the wall formed by the recess).

    PNG
    media_image4.png
    470
    831
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical machine of Ooki in view of Siemens with the cooling device comprises at least one coolant-conducting region located within the rotor shaft, wherein the contact element is separated from the coolant-conducting region at least by a wall of the recess as disclosed by Gensch to be able to cool the slip rings so it can more current (compared to forming the cooling device in the ring itself) without increasing the overall volume of the device.
Regarding claim 15/2/1 (as best understood): Ooki in view of Siemens disclose the limitations of claim 2 but does not disclose that the cooling device can comprise at least one coolant-conducting region located within the rotor shaft, wherein the contact element is separated from the coolant-conducting region at least by a wall of the recess.
Gensch discloses a cooling device (cooling device 6) can comprise at least one coolant-conducting region (annular chamber 3) located within the rotor shaft (1; see for 

    PNG
    media_image4.png
    470
    831
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical machine of Ooki in view of Siemens with the cooling device comprises at least one coolant-conducting region located within the rotor shaft, wherein the contact element is separated from the coolant-conducting region at least by a wall of the recess as disclosed by Gensch to be able to cool the slip rings so it can more current (compared to forming the cooling device in the ring itself) without increasing the overall volume of the device.
Regarding claim 16/3/1 (as best understood): Ooki in view of Siemens disclose the limitations of claim 3 but does not disclose that the cooling device can comprise at least one coolant-conducting region located within the rotor shaft, wherein the contact element is separated from the coolant-conducting region at least by a wall of the recess.
can comprise at least one coolant-conducting region (annular chamber 3) located within the rotor shaft (1; see for example fig. 4), wherein the contact element (brushes 8) is separated from the coolant-conducting region (3) at least by a wall of the recess (i.e. the wall formed by the recess).

    PNG
    media_image4.png
    470
    831
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical machine of Ooki in view of Siemens with the cooling device comprises at least one coolant-conducting region located within the rotor shaft, wherein the contact element is separated from the coolant-conducting region at least by a wall of the recess as disclosed by Gensch to be able to cool the slip rings so it can more current (compared to forming the cooling device in the ring itself) without increasing the overall volume of the device.
Regarding claim 17/4/1 (as best understood): Ooki in view of Siemens disclose the limitations of claim 4 but does not disclose that the cooling device can comprise at least one coolant-conducting region located within the rotor shaft, wherein 
Gensch discloses a cooling device (cooling device 6) can comprise at least one coolant-conducting region (annular chamber 3) located within the rotor shaft (1; see for example fig. 4), wherein the contact element (brushes 8) is separated from the coolant-conducting region (3) at least by a wall of the recess (i.e. the wall formed by the recess).

    PNG
    media_image4.png
    470
    831
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical machine of Ooki in view of Siemens with the cooling device comprises at least one coolant-conducting region located within the rotor shaft, wherein the contact element is separated from the coolant-conducting region at least by a wall of the recess as disclosed by Gensch to be able to cool the slip rings so it can more current (compared to forming the cooling device in the ring itself) without increasing the overall volume of the device.
Regarding claim 18/5/1 (as best understood): Ooki in view of Siemens disclose the limitations of claim 5 but does not disclose that the cooling device can 
Gensch discloses a cooling device (cooling device 6) can comprise at least one coolant-conducting region (annular chamber 3) located within the rotor shaft (1; see for example fig. 4), wherein the contact element (brushes 8) is separated from the coolant-conducting region (3) at least by a wall of the recess (i.e. the wall formed by the recess).

    PNG
    media_image4.png
    470
    831
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical machine of Ooki in view of Siemens with the cooling device comprises at least one coolant-conducting region located within the rotor shaft, wherein the contact element is separated from the coolant-conducting region at least by a wall of the recess as disclosed by Gensch to be able to cool the slip rings so it can more current (compared to forming the cooling device in the ring itself) without increasing the overall volume of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3784855 shows an L-shaped slip rings having cooling channels.
 US 20140038433 showing slip rings having heat pipes.
US 20150288256 showing a cooling path in shaft traversing the slip rings.
US 2019044402 showing a cooling path in shaft traversing the rotor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832